Title: General Orders, 23 June 1780
From: Washington, George
To: 




Morning Orders June 23d [1780]

The Men will cook their Provisions immediately they are to be kept Compact in readiness for a sudden movement.



Head Quarters Rockaway [Bridge, N.J.,] Friday June 23d 1780
Parole.  Countersigns.Watchword.

In Case a sudden movement should become necessary two pieces of Cannon will be fired at the Park as a signal to the Troops to get under Arms.
The General officers present will assemble at General Hand’s Brigade this afternoon five o clock to take into consideration a dispute of rank between Colonels Livingston and Hazen of that brigade and will as speedily as possible report their opinion to the Commander in Chief.
The General has often observed much unnecessary damage done to Grass grounds by turning the Horses of the Army at large upon them by which means more is trodden down than is Consumed Care will therefore be taken in future when the Army Halts near Mowing grounds to have the grass cut and brought to the horses. The officers commanding divisions and brigades will see this order executed and the Quarter master General will direct that it is particularly attended to by the Conductors of Teams not attached to any particular part of the Line.
Captain David Humphrys of the Connecticut Line is Appointed Aide de Camp to the Commander in Chief and is to be respected and obeyed accordingly.
Brigade Field Returns (of the officers and men present fit for Action

(regimentally digested)[)] are to be delivered in at five o clock this afternoon at which time After Orders will be issued.

After Orders
In the present divided State of our Force the second Pennsylvania, Hand’s and the two Connecticut Brigades are to form one line the Park of Artillery will be between Hand’s brigade and the Connecticut Troops—the Troops will lay on their Arms in their proper Platoons[;] Officers of all ranks are to be at their Posts; Head Quarters will be at the Park of Artillery.
General St Clair will see that proper Picquets are posted for the security of the right Wing and General Huntington will do the same for the Security of the Left Wing.


